                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA

JOHN ROBERT RICHEY,                           )   Civil Action No. 5:20-cv-03330-KDW
                                              )
                       Plaintiff,             )
                                              )
         v.                                   )
                                              )                ORDER
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
                       Defendant.             )

       This matter is before the court on Plaintiff’s Motion for Attorney Fees and Expenses under the

Equal Access to Justice Act (“EAJA”), in which Plaintiff’s counsel seeks an award of $953.25 in EAJA

fees based on his 14.65 hours spent representing Plaintiff before the court. He also seeks $16.00 in

expenses. ECF No. 20. In the Commissioner’s Response he indicates he does not object to the requested

amount of EAJA attorney fees and expenses sought, ECF No. 21. Plaintiff’s Motion is granted in

accordance with the terms of this order.

       It is hereby ORDERED that Plaintiff, John Robert Richey, is awarded attorney fees in the

amount of Nine Hundred, Fifty-Three Dollars and 25/100 Cents ($953.25) and expenses in the amount

of Sixteen Dollars and 00/100 Cents ($16.00) under the EAJA. 28 U.S.C. § 2412 (d). The attorney fees

and expenses will be paid directly to Plaintiff, John Robert Richey, and sent to the business address of

Plaintiff’s counsel, W. Daniel Mayes, Esquire. Full or partial remittance of the awarded attorney fees

and expenses will be contingent upon a determination by the Government that Plaintiff owes no

qualifying, pre-existing debt(s) to the Government. If such a debt(s) exists, the Government will reduce

the awarded attorney fees in this Order to the extent necessary to satisfy such debt(s).

       IT IS SO ORDERED.



July 9, 2021                                                 Kaymani D. West
Florence, South Carolina                                     United States Magistrate Judge
